Case 1:21-cv-20519-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO.

PAMELA LATIMORE,

Plaintiff,
VS.
THE CITY OF NORTH MIAMI BEACH,
a municipal corporation authorized to do
business under the laws of the State of

Florida,

Defendant,
/

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, Pam Latimore (““LATIMORE”), files this Complaint and sues the
Defendant, NORTH MIAMI BEACH (“City”), for violations of Title VII of the
Civil Rights Act of 1964, Title 42 United States Code Section 2000 et seq, and the
AGE DISCRIMINATION ACT of 1967 (ADEA) based on race, ethnicity and age

discrimination.
Case 1:21-cv-20519-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 2 of 8

JURISDICTION
This Court has jurisdiction over the subject matter of this lawsuit under 28

U.S.C. § 1337, Title VII of the Civil Rights Act of 1964, Title 42, United States

Code, Section 2000e-16 and the Age Discrimination Act of 1967 (ADEA).

CONDITIONS PRECEDENT
All conditions precedent have been met, waived or otherwise excused.
Plaintiff Latimore filed a timely Complaint with the EEOC and received a Right to
Sue Letter followed by the timely initiation of this lawsuit.
VENUE
Venue is proper in the United States District Court for the Southern District
of Florida in that the Plaintiff was employed by the City of North Miami Beach,
Florida, which is located in Miami-Dade County, Florida, and all of the acts of

discrimination took place in this jurisdiction.

PARTIES

Latimore, the Plaintiff, was an employee with the City of North Miami Beach

until May 16", 2019.

City is a duly Chartered Florida Municipal Corporation in the State of Florida,
and at all times material was engaged in business in Miami-Dade County, Florida.

2
Case 1:21-cv-20519-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 3 of 8

At all times material, City was the employer of the Plaintiff within the meaning of

Title VII of the Civil Rights Act of 1964 and the ADEA.

I. INTRODUCTION
Latimore was a dedicated civil servant with a master’s degree and an
unblemished employment record who had her career and dreams destroyed and was
publicly humiliated by a brutal pattern of ethnic-based and age discrimination by
the City. The City belittled and ultimately terminated Latimore because of her race,
while at the same time promoting a lesser qualified younger woman and providing
her instantly with greater salary and greater benefits.
ll. THE FACTS
1. Plaintiff is an African American who served as the City Clerk for the City of
North Miami Beach.
2. Plaintiff had an outstanding record and served as head of the State of
Florida’s Clerk’s Association.
3. Other City Clerk’s looked to her as an example and a mentor.
4. Plaintiff was never disciplined and has an unblemished record of public
service.
5. Plaintiff is also over the age of 50 years old.
6. There was never any reasonable basis to terminate Plaintiff's employment.
7. A group of Haitian American City Commissioners desired to appoint a

3
Case 1:21-cv-20519-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 4 of 8

Haitian American and a younger person to the City Clerk’s position.

8. As such, they discriminated against Plaintiff because of her race and
ethnicity (African American) and her age (over 50) and for retaliatory
reasons. They did so by trumping up and fabricating outlandish allegations
against her related to a ceremony to award a Key to the City and falsely
alleged a violation of City rules and protocols.

9. It was all a subterfuge and thinly veiled excuse to remove Latimore because
she is not Haitian and for the other prohibited factors stated. Plaintiff
Latimore was subjected to a contrived investigation with a pre-determined
outcome and publicly humiliated. She was then fired at a public meeting and
immediately replaced by a Haitian American who was younger than her and
who was not qualified for the job. The actions taken against her were
motivated by racial, ethnic, and age animus.

10.Latimore was employed by the City of North Miami Beach for over eight
years of which she served as City Clerk and had an unblemished record of
accomplishments.

Ill. The City of North Miami Beach discriminated against Latimore because of
her race and age by, amongst other things. Terminating her without cause
and replacing her with a younger female with less qualifications and little

experience as a municipal clerk in the City.
Case 1:21-cv-20519-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 5 of 8

IV. DISCRIMINATORY TREATMENT

 

11. The Haitian American officials made comments on the campaign trail and
to community groups that it was their desire to appoint a Haitian City Clerk.

12.The false accusations against Plaintiff were merely a ruse to have her fired
and immediately replace by a Haitian American assistant clerk, who had no
municipal clerk experience until Plaintiff trained her and encouraged her to
become certified.

13. Commissioners told the Plaintiff of their intent.

V. UNLAWFUL TERMINATION

 

14.Latimore was terminated on May 16", 2019 despite an unblemished record
and no cause.
15.She was immediately replaced by a lesser qualified, younger Haitian
American employee with no experience as a department head.
COUNT I

DISCRIMINATION BASED ON_AGE IN VIOLATION OF AGE

DISCRIMINATIOIN IN EMPLOYMENMT ACT OF 1967

16.Plaintiff re-alleges paragraphs 1 through 15 as if fully set forth herein.
17.Plaintiff is an over 50-year-old female, and the Defendant willfully

discriminated against the Plaintiff due to her age by intentionally
Case 1:21-cv-20519-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 6 of 8

firing her because of her age and then retaining and /or hiringless
qualified individuals under age 40;

18. As a direct and proximate result of said discrimination by the Institute

and University, Plaintiff has suffered damages.

WHEREFORE, Plaintiff demands judgment for damages against the City,
including but not limited to compensatory damages, back pay and benefits, future
pay and benefits, liquidated damages, punitive damages, prejudgment interest, and
attorney’s fees and costs, and other available relief as the Court deems just and

proper.

COUNT II
HOSTILE WORK ENVIRONMENT BASED ON RACE IN VIOLATION
OF TITLE VII
19.Plaintiff re-alleges paragraphs 1 through 15 as if fully set forth herein.
20.Plaintiff is an African American individual.
21.Plaintiff was subjected to a hostile work environment that was both severe and
pervasive.
22.This hostile work environment was created based on her race.

23.As a result, Plaintiff has suffered permanent damages.
Case 1:21-cv-20519-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 7 of 8

WHEREFORE, Plaintiff demands judgment for damages against the City,
including but not limited to compensatory damages, back pay and benefits, future
pay and benefits, liquidated damages, punitive damages, prejudgment interest, and
attorney’s fees and costs, and other available relief as the Court deems just and
proper.

COUNT Il
DISCRIMINAITON BASED ON RACE AND ETHNCTY IN VIOLATION

OF TITLE VII

24.Plaintiff re-alleges paragraphs 1 through 15 as if fully set forth herein.
25.Plaintiff is an American;
26.She was terminated because of her race and ethnicity

27.As a direct and proximate result, Plaintiff has suffered permanent damages.

WHEREFORE, Plaintiff demands judgment for damages against the City,
including but not limited to compensatory damages, back pay and benefits, future
pay and benefits, liquidated damages, punitive damages, prejudgment interest,
and attorney’s fees and costs, and other available relief as the Court deems just
and proper.

DEMAND FOR JURY TRIAL
Plaintiff demands trial by jury of all issues triable as of right by jury.

VERIFICATION

7
Case 1:21-cv-20519-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 8 of 8

Pursuant to 29 U.S.C. § 1746, I declare under penalty of perjury under the laws

of the United States of America that the foregoing facts and allegations are true

A

and correct. Af

  
  

 

DATED this 5th day of February, 2021.

Dated: February 5, 2021

Respectfully submitted,

UWichad 44, Piz, Gr
MICHAEL A. PIZZI, JR.
Florida Bar No. 079545
MICHAEL A. PIZZI, P.A.
6625 Miami Lakes Drive E.
Ste 316

Miami Lakes, Florida 33014
Tel: 305.777.3800

Fax: 305.777.3802

mpizzi@ pizzilaw.com
